UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-5143


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TRACEY DOUGLAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:11-cr-00520-CMC-2)


Submitted:   May 21, 2012                     Decided:   June 5, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, LAW OFFICE OF JEREMY A. THOMPSON, LLC,
Columbia,   South  Carolina, for   Appellant.    Julius  Ness
Richardson, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In accordance with a written plea agreement, Tracey

Douglas     pled    guilty   to     conspiracy      to   possess   with   intent   to

distribute 280 grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2006).            Douglas was sentenced to 240 months in

prison.      He now appeals.              His attorney has filed a brief in

accordance     with    Anders       v.    California,      368   U.S.   738   (1967),

claiming     that    defense      counsel     was    ineffective.       Douglas    has

filed a pro se supplemental brief raising additional issues.                       We

affirm.



                                             I

             Douglas contends that counsel was ineffective because

he allegedly did not advise Douglas that, in accordance with the

plea agreement, the United States would not move for a downward

departure     under     U.S.      Sentencing        Guidelines     Manual     § 5K1.1

(2011).      Claims of ineffective assistance of counsel generally

are   not     cognizable       on        direct     appeal   unless     the    record

conclusively        establishes      counsel’s        “objectively      unreasonable

performance” and resulting prejudice.                    United States v. Benton,

523 F.3d 424, 435 (4th Cir 2008).                 Rather, to allow for adequate

development of the record, a defendant ordinarily should bring

his ineffective assistance claim in a 28 U.S.C.A. § 2255 (West

Supp. 2011) motion.            United States v. Baptiste, 596 F.3d 214,

                                             2
216 n.1 (4th Cir. 2010).        After reviewing the record, especially

the transcript of the Fed. R. Crim. P. 11 hearing, we conclude

that ineffective assistance does not conclusively appear on the

record.   We    therefore   decline       to   address   the    merits   of   the

claim.



                                    II

          In his pro se brief, Douglas argues that his guilty

plea was unknowing because the district court did not comply

with the requirements of Rule 11.              More specifically, Douglas

maintains that the district court did not adequately ascertain

that he understood the constitutional rights he was waiving by

pleading guilty.

          Because Douglas did not move in the district court to

withdraw his guilty plea, our review is for plain error.                      See

United States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).

We discern no such error in this case.                Having considered the

transcript of the Rule 11 hearing, we conclude that the court

ascertained    that   Douglas   understood      the   various    trial   rights

that he waived by pleading guilty.              Additionally, although the

court did not mention its obligation to consider the factors

under 18 U.S.C. § 3553(a) (2006) when imposing sentence, see

Fed. R. Crim. P. 11(b)(1)(M), the court otherwise fully complied

with the Rule.     The omission did not affect Douglas’ substantial

                                      3
rights, particularly in light of his receiving the statutory

minimum sentence of 240 months.                See 21 U.S.C. § 841(b)(1)(A)

(2006).



                                         III

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Douglas’s conviction and sentence.                        This

court requires that counsel inform Douglas, in writing, of his

right to petition the Supreme Court of the United States for

further review.          If Douglas requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel    may    move    in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Douglas.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented     in   the    materials

before    the    court    and   argument      would   not   aid    the   decisional

process.

                                                                           AFFIRMED




                                          4